Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment & Remarks and Terminal Disclaimer concurrently filed on 11/15/2021 regarding patent application 16/978,834 and Preliminary Amendment concurrently filed on 09/08/2020.  The Terminal Disclaimer has been approved and recorded.  Claims 1 – 15 were originally filed on the application.  Claims 1 – 15 had been cancelled and Claims 16 – 30 had been added in the Preliminary Amendment.  No claim has been cancelled and/or added in the Amendment filed 11/15/2021.  Claims 16 –30 remain pending in the application.

Reasons for Allowance
2.	Claims 16 – 30 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 16 – 30 are allowed because the prior art does not teach or fairly suggest the following subject matter:
An AC charging device for a motor vehicle, the AC charging device comprising:  a neutral conductor and at least one phase conductor; at least one rectifier connected with said neutral conductor and said at least one phase conductor; a smoothing capacitor connected to said at least one rectifier; and a precharge circuit connected between a mains connection of the AC charging device and said smoothing capacitor, said precharge circuit being configured to precharge said smooth capacitor, wherein said precharge circuit has at least one transistor and a precharge resistor connected in series with one another as recited in independent Claim 16;
A method of operating an AC charging device for a motor vehicle, the method comprising: opening a mains disconnection contactor of the AC charging device, wherein the mains disconnection contactor forms an electrical connection between a mains and a rectifier of the AC charging device, when the mains disconnection contactor is not open; applying a voltage from the mains to the AC charging device; precharging a smoothing capacitor of the AC charging device by way of a precharge circuit connected between a mains connection of the AC charging device and the smoothing capacitor, and thereby charging the smoothing capacitor by a current that flows at least through a series circuit of the precharge circuit formed by a transistor and a precharge resistor; and closing the mains disconnection contactor when the smoothing resistor is precharged as recited in Claim 30.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851